People v Rickenbacker (2015 NY Slip Op 00789)





People v Rickenbacker


2015 NY Slip Op 00789


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-06747
 (Ind. No. 1232/11)

[*1]The People of the State of New York, respondent, 
vLowrita Rickenbacker, appellant.


Neal D. Futerfas, White Plains, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Cristin N. Connell of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (Ricigliano, J.), rendered June 21, 2013, convicting her of criminal possession of a forged instrument in the second degree and criminal possession of a forged instrument in the third degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of her right to appeal is invalid (see People v Bradshaw, 18 NY3d 257, 265; People v Lopez, 6 NY3d 248, 253; People v Pelaez, 100 AD3d 803, 803), and thus does not preclude review of her excessive sentence claim. However, contrary to the defendant's contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is without merit.
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court